Murder Inside the Good Stuff Diner on West 14th Street — Updated, Wi...   https://www.villagevoice.com/2010/10/24/murder-inside-the-good-stuff-...
                 Case 1:19-cv-04342-DLI-RML Document 1-1 Filed 07/29/19 Page 1 of 4 PageID #: 7




1 of 7                                                                                                                       7/29/2019, 12:13 AM
Murder Inside the Good Stuff Diner on West 14th Street — Updated, Wi...   https://www.villagevoice.com/2010/10/24/murder-inside-the-good-stuff-...
                 Case 1:19-cv-04342-DLI-RML Document 1-1 Filed 07/29/19 Page 2 of 4 PageID #: 8




2 of 7                                                                                                                       7/29/2019, 12:13 AM
Murder Inside the Good Stuff Diner on West 14th Street — Updated, Wi...   https://www.villagevoice.com/2010/10/24/murder-inside-the-good-stuff-...
                 Case 1:19-cv-04342-DLI-RML Document 1-1 Filed 07/29/19 Page 3 of 4 PageID #: 9




3 of 7                                                                                                                       7/29/2019, 12:13 AM
Murder Inside the Good Stuff Diner on West 14th Street — Updated, Wi...   https://www.villagevoice.com/2010/10/24/murder-inside-the-good-stuff-...
                Case 1:19-cv-04342-DLI-RML Document 1-1 Filed 07/29/19 Page 4 of 4 PageID #: 10




4 of 7                                                                                                                       7/29/2019, 12:13 AM
